DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 09/06/2022 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims.  The current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-11 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


.Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2021/0352735) in view of .
Bae discloses the following features.
	Regarding claim 1, a method of a UE (see UE 202 in Fig. 5B) for performing a random access procedure for coverage enhancement (see “coverage enhancement (CE)” recited in  paragraph [0097]), the method comprising:
	transmitting a RACH preamble for repeated Msg3 through the PRACH  (see msg1 and the msg3 repetition in Fig. 5B and see “A random access message exchange may be initiated by the UE 202 when it sends a first message (msg1) including a random access preamble selected from a pool of preambles to the gNB 200 over the PRACH” recited in paragraph [0052]);
	receiving a RAR including uplink scheduling information for the repeated transmission of the Msg3 (see msg2 in Fig. 5B; “After receiving msg1, the gNB 200 may send a second message (msg2) to the UE which may include a random access response (RAR)” recited in paragraph [0053] and see “The gNB may send a msg2 602 to the UE using a PDSCH and including a UL grant with resources such as PUSCH time/frequency resources, MCS, TCP, RV index, and/or the like to be used by the UE to send msg3 and one or more repetitions which, in this example, may include an initial msg3 604, a first repetition of msg3 606, and a second repetition of msg3 608. (As mentioned above, the three instances 604, 606, and 608 of msg3 may alternatively be referred to as three repetitions of msg3.)” recited in paragraph [0104]); and
	repeatedly transmitting the Msg3 based on the uplink scheduling information (see paragraph [0104] and Fig. 5B).
	Regarding claim 2, wherein the random access channel preamble for the repeated transmission of Msg3 is transmitted based on a PRACH occasion that is separately configured from a typical PRACH occasion for not repeatedly transmitting the Msg3 (see “For example, in an NR system, a gNB may configure separate sets (e.g., nonoverlapping sets) of RACH occasion (RO) resources corresponding to different CE capabilities of a UE. A UE may then select and use one of the sets of resources for preamble transmission, for example, during a 4-step RACH procedure, to indicate its CE capabilities (e.g., ability to send msg3 with repetitions) to the gNB” recited in paragraph [0113]).
	Regarding claim 3, wherein the random access channel preamble for repeated transmission of the Msg3 is configured based on a different sequence that is separated from a sequence for not repeatedly transmitting the Msg3 (see “A first group of the preambles (e.g., group A) may be selected for use by a UE to indicate a CE capability such as sending a contention resolution message with repetitions, while a second group of preambles (e.g., group B) may be selected for use by the UE to indicate a lack of a CE capability” recited in paragraph [0111]).
	Regarding claim 4, wherein the random access channel preamble for the repeated transmission of the Msg3 is configured based on a different sequence that is separated from a sequence for not repeatedly transmitting the Msg3 (see “A first group of the preambles (e.g., group A) may be selected for use by a UE to indicate a CE capability such as sending a contention resolution message with repetitions, while a second group of preambles (e.g., group B) may be selected for use by the UE to indicate a lack of a CE capability” recited in paragraph [0111]), and the configured random access channel preamble is transmitted based on a PRACH occasion that is separately configured from a typical PRACH occasion for not repeatedly transmitting the Msg3 (see “For example, in an NR system, a gNB may configure separate sets (e.g., nonoverlapping sets) of RACH occasion (RO) resources corresponding to different CE capabilities of a UE. A UE may then select and use one of the sets of resources for preamble transmission, for example, during a 4-step RACH procedure, to indicate its CE capabilities (e.g., ability to send msg3 with repetitions) to the gNB” recited in paragraph [0113]; and see “a combination of preamble grouping and resource selection may be used to indicate a UE capability to a base station in accordance with example embodiments of the disclosure” recited in paragraph [0117]).
	Regarding claim 7, a method of a base station (see gNB 200 in Fig. 5B) for performing a random access procedure for coverage enhancement (see “coverage enhancement (CE)” recited in  paragraph [0097]), the method comprising:
	receiving a RACH preamble for repeated Msg3 through the PRACH  (see msg1 and the msg3 repetition in Fig. 5B and see “A random access message exchange may be initiated by the UE 202 when it sends a first message (msg1) including a random access preamble selected from a pool of preambles to the gNB 200 over the PRACH” recited in paragraph [0052]);
	transmitting a RAR including uplink scheduling information for the repeated transmission of the Msg3 (see msg2 in Fig. 5B; “After receiving msg1, the gNB 200 may send a second message (msg2) to the UE which may include a random access response (RAR)” recited in paragraph [0053] and see “The gNB may send a msg2 602 to the UE using a PDSCH and including a UL grant with resources such as PUSCH time/frequency resources, MCS, TCP, RV index, and/or the like to be used by the UE to send msg3 and one or more repetitions which, in this example, may include an initial msg3 604, a first repetition of msg3 606, and a second repetition of msg3 608. (As mentioned above, the three instances 604, 606, and 608 of msg3 may alternatively be referred to as three repetitions of msg3.)” recited in paragraph [0104]); and
	repeatedly receiving the Msg3 based on the uplink scheduling information (see paragraph [0104] and Fig. 5B).
Regarding claim 8, wherein the random access channel preamble for the repeated transmission of Msg3 is received based on a PRACH occasion that is separately configured from a typical PRACH occasion for not repeatedly transmitting the Msg3 (see “For example, in an NR system, a gNB may configure separate sets (e.g., nonoverlapping sets) of RACH occasion (RO) resources corresponding to different CE capabilities of a UE. A UE may then select and use one of the sets of resources for preamble transmission, for example, during a 4-step RACH procedure, to indicate its CE capabilities (e.g., ability to send msg3 with repetitions) to the gNB” recited in paragraph [0113]).
	Regarding claim 9, wherein the random access channel preamble for repeated transmission of the Msg3 is configured based on a different sequence that is separated from a sequence for not repeatedly transmitting the Msg3 (see “A first group of the preambles (e.g., group A) may be selected for use by a UE to indicate a CE capability such as sending a contention resolution message with repetitions, while a second group of preambles (e.g., group B) may be selected for use by the UE to indicate a lack of a CE capability” recited in paragraph [0111]).
	Regarding claim 10, wherein the random access channel preamble for the repeated transmission of the Msg3 is configured based on a different sequence that is separated from a sequence for not repeatedly transmitting the Msg3 (see “A first group of the preambles (e.g., group A) may be selected for use by a UE to indicate a CE capability such as sending a contention resolution message with repetitions, while a second group of preambles (e.g., group B) may be selected for use by the UE to indicate a lack of a CE capability” recited in paragraph [0111]), and the configured random access channel preamble is received based on a PRACH occasion that is separately configured from a typical PRACH occasion for not repeatedly transmitting the Msg3 (see “For example, in an NR system, a gNB may configure separate sets (e.g., nonoverlapping sets) of RACH occasion (RO) resources corresponding to different CE capabilities of a UE. A UE may then select and use one of the sets of resources for preamble transmission, for example, during a 4-step RACH procedure, to indicate its CE capabilities (e.g., ability to send msg3 with repetitions) to the gNB” recited in paragraph [0113]; and see “a combination of preamble grouping and resource selection may be used to indicate a UE capability to a base station in accordance with example embodiments of the disclosure” recited in paragraph [0117]).
Regarding claim 13, a UE (see UE 202 in Fig. 5B) for performing a random access procedure for coverage enhancement (see “coverage enhancement (CE)” recited in  paragraph [0097]), the UE comprising:
	a transmitter (see transceiver 1302 in Fig. 13) configured to transmit a RACH preamble for repeated Msg3 through the PRACH  (see msg1 and the msg3 repetition in Fig. 5B and see “A random access message exchange may be initiated by the UE 202 when it sends a first message (msg1) including a random access preamble selected from a pool of preambles to the gNB 200 over the PRACH” recited in paragraph [0052]);
	a receiver (see transceiver 1302 in Fig. 13) configured to receive a RAR including uplink scheduling information for the repeated transmission of the Msg3 (see msg2 in Fig. 5B; “After receiving msg1, the gNB 200 may send a second message (msg2) to the UE which may include a random access response (RAR)” recited in paragraph [0053] and see “The gNB may send a msg2 602 to the UE using a PDSCH and including a UL grant with resources such as PUSCH time/frequency resources, MCS, TCP, RV index, and/or the like to be used by the UE to send msg3 and one or more repetitions which, in this example, may include an initial msg3 604, a first repetition of msg3 606, and a second repetition of msg3 608. (As mentioned above, the three instances 604, 606, and 608 of msg3 may alternatively be referred to as three repetitions of msg3.)” recited in paragraph [0104]); and
	a controller (see Controller 1304 in Fig. 13) configured to control an operation of the transmitter and the receiver, wherein the transmitter repeatedly transmit the Msg3 based on the uplink scheduling information (see paragraph [0104] and Fig. 5B).
Regarding claim 14, wherein the random access channel preamble for the repeated transmission of Msg3 is transmitted based on a PRACH occasion that is separately configured from a typical PRACH occasion for not repeatedly transmitting the Msg3 (see “For example, in an NR system, a gNB may configure separate sets (e.g., nonoverlapping sets) of RACH occasion (RO) resources corresponding to different CE capabilities of a UE. A UE may then select and use one of the sets of resources for preamble transmission, for example, during a 4-step RACH procedure, to indicate its CE capabilities (e.g., ability to send msg3 with repetitions) to the gNB” recited in paragraph [0113]).
	Regarding claim 15, wherein the random access channel preamble for repeated transmission of the Msg3 is configured based on a different sequence that is separated from a sequence for not repeatedly transmitting the Msg3 (see “A first group of the preambles (e.g., group A) may be selected for use by a UE to indicate a CE capability such as sending a contention resolution message with repetitions, while a second group of preambles (e.g., group B) may be selected for use by the UE to indicate a lack of a CE capability” recited in paragraph [0111]).
	Regarding claim 16, wherein the random access channel preamble for the repeated transmission of the Msg3 is configured based on a different sequence that is separated from a sequence for not repeatedly transmitting the Msg3 (see “A first group of the preambles (e.g., group A) may be selected for use by a UE to indicate a CE capability such as sending a contention resolution message with repetitions, while a second group of preambles (e.g., group B) may be selected for use by the UE to indicate a lack of a CE capability” recited in paragraph [0111]), and the configured random access channel preamble is transmitted based on a PRACH occasion that is separately configured from a typical PRACH occasion for not repeatedly transmitting the Msg3 (see “For example, in an NR system, a gNB may configure separate sets (e.g., nonoverlapping sets) of RACH occasion (RO) resources corresponding to different CE capabilities of a UE. A UE may then select and use one of the sets of resources for preamble transmission, for example, during a 4-step RACH procedure, to indicate its CE capabilities (e.g., ability to send msg3 with repetitions) to the gNB” recited in paragraph [0113]; and see “a combination of preamble grouping and resource selection may be used to indicate a UE capability to a base station in accordance with example embodiments of the disclosure” recited in paragraph [0117]).
	Bae does not disclose the following features: regarding claims 1, 7 and 13, wherein a number of repetitions of the Msg3 is indicated by a combination of downlink control information and higher layer signaling, the downlink control information being configured in DCI format 0_0 having CRC scrambled with TC-RNTI.
	Ly discloses the following features.
	Regarding claims 1, 7 and 13, wherein a number of repetitions of the Msg3 is indicated by a combination of downlink control information and higher layer signaling (see “In some other implementations, the repetition number indicator may be associated with TDRA included in scheduling information of the DCI. In some examples, the scheduling information may schedule retransmission of the physical uplink channel. The base station may transmit a TDRA table to the UE via RRC signaling” recited in paragraph [0074]), the downlink control information being configured in DCI format 0_0 (see “a repetition number indicator may be associated with one or more reserved bits of DCI 0_0. The reserved bits may be bits of a new data indicator field or a HARQ process number field. The number of repetitions of a physical uplink channel, such as a PUSCH Msg3 retransmission, may be based on one or both of a value of the new data indicator field or a value of the HARQ process number field respectively associated with the repetition number indicator” recited in paragraph [0074]) having CRC scrambled with TC-RNTI (see “a CRC of DCI 0_0 may be scrambled by the TC-RNTI” recited in paragraph [0074]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Bae using features, as taught by Ly, in order to avoid collisions (see paragraph [0071] of Ly).

Claims 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Ly as applied to claims 1, 7 and 13 above, and further in view of Cozzo (US 2021/0360660).
	Bae and Ly disclose the features as shown above.
	Bae does not disclose the following features; regarding claims 5, 11 and 17 determining whether to transmit the random access channel preamble for the repeated transmission for the Msg3 based on RSRP of a received synchronization signal.
	Cozzo discloses the following features.
	Regarding claims 5, 11 and 17, determining whether to transmit the random access channel preamble for the repeated transmission for the Msg3 based on RSRP of a received synchronization signal (see “For example, if a UE is configured in a CE mode, a serving gNB can configure the UE with one or more RSRP thresholds (RSRP thresholds for CE level identification). The UE can then determine the CE level based on RSRP measurements and thresholds. In certain embodiments, each CE level can be associated with a configuration for a PRACH transmission. Each CE level can also be associated with one or more parameters for the Msg3 PUSCH transmission such as a number of repetitions” recited in paragraph [0083]; and see “wherein the channel quality report is based on a channel state information reference signal (CSI-RS) transmission and/or on synchronization signal physical broadcast channel (SSB) transmissions by a gNB” recited in paragraph [0126]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Bae and Ly using features, as taught by Cozzo, in order to determine the level of coverage enhancement for the UE (see paragraph [0083] of Cozzo).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473